 


110 HR 4989 IH: To suspend temporarily the duty on stainless steel single-piece exhaust gas manifolds.
U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 4989 
IN THE HOUSE OF REPRESENTATIVES 
 
January 16, 2008 
Mr. Peterson of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on stainless steel single-piece exhaust gas manifolds. 
 
 
1.Stainless steel single-piece exhaust gas manifolds 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.01.00Cast stainless steel single-piece exhaust gas manifolds, suitable for use solely or principally with spark-ignition internal combustion engines and certified by the importer as capable of withstanding exhaust gas temperatures of 900 degrees Centigrade or higher (provided for in subheading 8409.91.50)FreeNo changeNo changeOn or before 12/31/2011    . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
